DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant’s election of Group I in the reply filed on 7/8/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
3.	Claims 14-20 and 22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/8/2022.
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.	Claims 1-13, 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the brake disc" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites “the pulling cables” (Lines 2, 3).  Antecedent claim 1 recites “a pulling cable”.  It is unclear how many cables are required.
Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

8.	Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagel et al (DE 102005042194).
As per claim 1, Nagel et al discloses a brake disc release device ([0026]) for elevators, comprising: 
an actuating mechanism (4) having a first end and a second end; 
a gear (7) connected to the first end of the actuating mechanism; 
a first slider (6) capable of sliding along a first guide piece and comprising a rack (6) portion for engagement with the gear and a first wedge portion (Fig. 6); 
a second slider (22) capable of sliding along a second guide piece and comprising a second wedge portion (22) for engagement with the first wedge portion of the first slider; and 
a pulling cable (13; [0031]) having a first end connected to the second slider and a second end connected to the brake disc ([0031]); 
wherein the actuating mechanism is rotated to drive the gear to rotate, drive the first slider to move in a first direction by means of the engagement between the gear and the rack portion of the first slider, drive the second slider to move in a second direction by means of the engagement between the first wedge portion of the first slider and the second wedge portion of the second slider, and thus drive the pulling cable to pull the brake disc (Fig. 6; [0036], [0039]).

    PNG
    media_image1.png
    403
    602
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claim(s) 3-5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagel et al (DE 102005042194).
As per claim 3, Nagel et al discloses the brake disc release device according to claim 1.  Nagel et al discloses another embodiment characterized in that the brake disc release device further comprises a housing (10), wherein the gear, the first slider, and the second slider are arranged inside the housing (10, Fig. 3), and the actuating mechanism and the pulling cable are partially arranged inside the housing (10, Fig. 3).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the housing of Nagel et al by using the two-part housing in order to protect the actuator components from debris.
	As per claim 4, Nagel et al discloses the brake disc release device according to claim 3, characterized in that the housing is formed by connecting a lower housing (10, Fig. 3) and an upper housing (Fig. 3).

    PNG
    media_image2.png
    420
    624
    media_image2.png
    Greyscale

As per claim 5, Nagel et al discloses the brake disc release device according to claim 4, characterized in that the brake disc release device further comprises a pedal (19) connected to the lower housing.
As per claim 12, Nagel et al discloses the brake disc release device according to claim 1, but does not disclose characterized in that the brake disc release device has a capability of magnifying a force by more than 40 times.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the actuator assembly of Nagel et al by using gear proportions providing mechanical advantage of at least 40:1 in order to ensure effective brake operation, since such a modification would only require optimization within prior art conditions or through routine experimentation (MPEP 2144.05 (II)(A)).
11.	Claim(s) 11, 13, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagel et al (DE 102005042194) in view of Kocher et al (US 2012/0305338).
As per claim 11, Nagel et al discloses the brake disc release device according to claim 1, characterized in that the brake disc release device comprises a plurality of pulling cables (13, 14; [0031]) with second ends thereof being distributed and connected to circumferential positions of the brake disc, but does not disclose wherein the second ends are evenly distributed.
Kocher et al discloses an elevator brake characterized in that the brake disc release device comprises a plurality of pulling cables (6, Fig. 6) with second ends thereof being evenly distributed and connected to circumferential positions of the brake disc.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cables of Negel et al by evenly distributing them around the brake as taught by Kocher et al in order to maintain the orientation of the brake component during operation.
	As per claim 13, Nagel et al discloses the brake disc release device according to claim 1, characterized in that first ends of the pulling cables are connected to the second slider (13a), and second ends of the pulling cables are connected to the brake disc ([0031]).  Nagel et al does not disclose fastening the cables with bolts.
Kocher et al discloses an elevator brake assembled using bolts ([0007]).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cables of Nagel et al by affixing the ends with screws as taught by Kocher et al in order to provide a secure connection.
	As per claim 21, Nagel et al discloses the brake disc release device according to claim 1, but does not disclose an elevator rescue package. 
Kocher et al discloses an elevator brake comprising an elevator rescue package (Abstract).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the brake of Nagel et al by using it in an elevator as taught by Kocher et al in order to provide control over elevator movement.
	Allowable Subject Matter
12.	Claims 2, 6-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
13.	The following is a statement of reasons for the indication of allowable subject matter: The prior art does not disclose wherein the first direction is perpendicular to the second direction (Claim 2), the actuating mechanism comprises a pair of actuating levers on two sides of the housing (Claim 6), a first guide post runs through the rack portion and the first wedge portion of the first slider (Claim 7) or a plurality of second guide posts run through the second slider at the circumference (Claim 9).
Conclusion
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Brakes
Fukui et al (WO 2015/122054).
Mehl et al (DE 102007033007).
Berghofer et al (WO 2006/066295).
Drumm (DE 19908062).
Mitsui et al (US 3,896,925).
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BOWES whose telephone number is (571)270-5787. The examiner can normally be reached M-F, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEPHEN M. BOWES IV
Examiner
Art Unit 3657



/STEPHEN M BOWES/Examiner, Art Unit 3657                                                                                                                                                                                                        
/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657